UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7648


STEVE CARL CHADWICK-EL,

                  Plaintiff - Appellant,

             v.

VERIZON WIRELESS,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-01490-RWT)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steve Carl Chadwick-el, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steve Carl Chadwick-el seeks to appeal the district

court’s   order   dismissing   without   prejudice   his   civil   action

against Verizon Wireless.       We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on June 25, 2009.      The notice of appeal was filed on or about

August 11, 2009. *    Thus, the notice of appeal was filed outside

the thirty-day appeal period.          Because Chadwick-el failed to


     *
       Because Chadwick-el is incarcerated, he is deemed to have
filed the notice of appeal the date he deposited it in the
prison mail system.     Fed. R. App. P. 4(c)(1).    However, the
notice of appeal does not contain a declaration or notarized
statement reflecting that date, as required by Federal Rule of
Appellate   Procedure  4(c)(1),   and  the  post-mark   date  is
illegible.    In determining the filing date, we have afforded
Chadwick-el the presumption that he tendered the notice of
appeal on August 11, 2009, five business days prior to this
court’s August 18, 2009 receipt thereof.



                                   2
file a timely notice of appeal or to obtain an extension or

reopening   of     the   appeal   period,   we   dismiss   the     appeal.      We

dispense    with     oral   argument    because     the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                       3